IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE
                                                            FILED
                                                            October 14, 1998
CAROLYN VIRGINIA WALLACE,                )
                                         )                 Cecil W. Crowson
      Plaintiff/Appellee,                )                Appellate Court Clerk
                                         )   Appeal No.
                                         )   01-A-01-9712-CC-00751
VS.                                      )
                                         )   Davidson Circuit
                                         )   No. 96D-248
RANDEL EUGENE WALLACE,                   )
                                         )
      Defendant/Appellant.               )


       APPEALED FROM THE CIRCUIT COURT OF DAVIDSON COUNTY
                    AT NASHVILLE, TENNESSEE

               THE HONORABLE MARIETTA M. SHIPLEY, JUDGE




LOUISE R. FONTECCHIO
BRUCE, WEATHERS, CORLEY,
  DUGHMAN & LYLE
2075 First American Center
315 Deaderick Street
Nashville, Tennessee 37238-2075
      Attorney for Plaintiff/Appellee

W. A. MOODY
MOODY, WHITFIELD & CASTELLARIN
95 White Bridge Road, Suite 509
Nashville, Tennessee 37205
      Attorney for Defendant/Appellant




                            AFFIRMED AND REMANDED




                                             BEN H. CANTRELL, JUDGE


CONCUR:
KOCH, J.
CAIN, J.




                                OPINION
                  This case involves the value of a CPA firm included in the marital assets.

The trial judge found the value to be $140,000. We affirm.



                                               I.



                  Among other assets the parties had accumulated during their marriage

was an accounting firm that started as the wife’s bookkeeping business in the late

1970's. Husband, a CPA and a teacher at Nashville Tech, began to get involved and

do tax work for his wife’s clients. At first the parties worked out of their home, but by

the time of the divorce they worked out of an office building on White Bridge Road.

The husband was by then the primary source of the professional services rendered

to the clients.



                  In November of 1994 the husband purchased another accounting firm’s

client list and office assets for approximately $100,000. In December of 1995 he filed

a financial statement with the bank showing the value of his firm at $260,000. He

testified in the divorce hearing that the personal property in the business was worth

$64,900 and that the accounts receivable amounted to $40,000. The wife testified

that in 1995 the husband was considering selling the business and that he valued it

at between $310,000 and $350,000. The trial judge found that the firm was a marital

asset and valued it at $140,000.




                                              II.




                                             -2-
              We decided in Smith v. Smith, 709 S.W.2d 588 (Tenn. App. 1985) that

the good will of a small law firm was not part of the marital property. It cannot be sold

separately from the business, and it is extremely hard to evaluate.



              The husband in this case insists that the same rule applies to his

business and that the trial judge’s finding of the value of the business for division as

martial property included a large portion of the firm’s good will. We agree that the rule

in Smith v. Smith applies here. But we cannot agree that the value found by the trial

judge included the firm’s good will. The record shows that the husband had an

ongoing business which he managed with the help of three or four other employees

while teaching full time at Nashville Tech. In 1995 he purchased another firm’s client

list and other tangible assets for approximately $100,000. The personal property and

accounts receivable amounted to approximately $105,000 at the time of the divorce.

There is evidence in the record that a firm such as this one would sell for

approximately the amount of its gross receipts for one year. In this case the firm was

averaging around $250,000 in gross receipts each year.



              With proof showing tangible assets of $105,000 and a market value

including its good will of $250,000, the trial judge chose to value the firm at $140,000.

We think the finding is supported by the record and that it does not include good will.



              The judgment of the trial court is affirmed and the cause is remanded

to the Circuit Court of Davidson County for any further proceedings necessary. Tax

the costs on appeal to the appellant.




                                                  ____________________________
                                                  BEN H. CANTRELL, JUDGE


CONCUR:




                                          -3-
_____________________________
WILLIAM C. KOCH, JR., JUDGE




_____________________________
WILLIAM B. CAIN, JUDGE




                                -4-